DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed August 9, 2021. Claims 1-12 are pending.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that there is no teaching in Abe to change the carbazole group for 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 , the both paragraph [0171] and [0176] teach motivation for using the 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 . Both paragraph [0171] and [0176] teaches that using compound having an S atom and compound having a larger conjugation system would lead to a material with a smaller S1 energy. The teachings in these paragraphs of Abe would direct one of ordinary skill in the art to change the carbazole 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 . Furthermore, the applicant has not provided any evidence that using 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
  instead of carbazole groups does not lead to compounds with a lower S1 energy. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2009/0160323) (hereafter “Nomura”) in view of Abe et al. (WO 2014/123238) (hereafter “Abe”).
Regarding claims 1-12, Nomura teaches an electroluminescent device comprising an anode, a hole transporting layer (applicant’s first auxiliary layer), a light 
    PNG
    media_image3.png
    284
    262
    media_image3.png
    Greyscale
 (paragraph [0098]). Nomura teaches that the hole transporting layer (applicant’s first auxiliary layer) or the light emitting layer (paragraph [0016]). Nomura teaches that the electroluminescent device can be used in display devices (paragraph [0216]).
Nomura does not teach where the carbazole group is a heteroaryl group taught by applicant’s formula 2.
Abe teaches host materials for use in electroluminescent devices (paragraphs [0156]-[0169]). Abe teaches that the host materials can have the following structure, 
    PNG
    media_image4.png
    71
    114
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    92
    126
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    111
    202
    media_image6.png
    Greyscale
 are a few examples (paragraphs [0156]-[0169]). Abe teaches that when 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 is used instead of a carbazole group that device has improved lifetime (paragraphs [0340]-
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 would lead to a device with a lower drive voltage than a device with compounds composed of carbazole groups (paragraph [0171]). The lower drive voltage would lead an improvement in lifetime in the device because the current running through the device would be lower and the heat produced would be lower. This occurs because of the larger conjugation system.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change carbazole groups in the compounds of Nomura to 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 as taught by Abe. The motivation would have been to improve the lifetime of the device. This combination would lead to a device that meets applicant’s formula A-56 or A-60.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759